Citation Nr: 1732100	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-35 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran was previously represented by AMVETS; however, in April 2016, such organization withdrew their representation.  Therefore, the Veteran is unrepresented in the instant appeal.

In February 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01, which was obtained in May 2017.  The case now returns for appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his in-service noise exposure. 

2.  Resolving all doubt in the Veteran's favor, tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the instant claim, in an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and, therefore, a chronic disease subject to presumptive service connection.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz s 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  As an initial matter, the Board finds that competent evidence of record confirms that he has a current diagnosis of bilateral hearing loss.  Specifically, during a December 2010 VA examination, auditory testing revealed auditory thresholds at frequencies sufficient to meet VA's criteria for a hearing loss disability.  38 C.F.R. § 3.385.  Additionally, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent descriptions of experiencing tinnitus throughout the appeal, and the Board has no reason to doubt his credibility in this regard, the Board finds that he has a current diagnosis of such disorder. 

The Veteran asserts that his bilateral hearing loss and tinnitus are due to exposure to howitzer fire while serving in the artillery.  In his December 2012 VA Form 9, he reported that he was also exposed to loud noise from explosions while serving in the artillery. The Board observes that the Veteran, as a layperson, is competent to report events within the realm of personal experience.  As such, he is competent to state that he was exposed to noise in service.  Further, as the Veteran's statements are consistent with the circumstances of his service (his DD Form 214 shows that his primary specialty was field artillery, he received a Sharpshooter Badge, he served eleven months of foreign service in the United States Army Pacific, and his assigned unit, Battery A, Third Battalion, 82nd Artillery, served in Vietnam during his service), the Board finds that such statements are credible.  Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus is related to his in-service noise exposure. 

The Veteran's service treatment records (STRs) show that, upon entrance to service in September 1965, examination revealed that his ears and drums were normal.  On audiology testing, the reported record the following auditory threshold findings in decibels at the following Hertz levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5 
0
x
0
LEFT
15
5 
-5
x
0






However, auditory threshold findings prior to January 1, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the conversion to ISO units is below: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5 
10
x
5
LEFT
30
15 
5
x
5






The examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.  The concurrent medical history report contains the Veteran's report of an ear infection diagnosis with no residuals at the age of ten years old.  Additionally, the Veteran's STRs include an audiogram in graphic form that appears to have been conducted in September 1965 in connection with the above referenced findings, although it is unclear.  The graph reflects somewhat elevated auditory threshold levels at 500 Hertz in the left ear and 3000 Hertz in the right ear, although the form makes it unclear as to the specific numeric threshold level.  During the July 1967 separation examination, the examiner evaluated the Veteran's ears and drums as normal.  No audiometric findings were recorded.  The report contains sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks. 

Furthermore, a March 2009 VA treatment record shows that the Veteran reported having decreased hearing in both ears that began a number of years ago, resulting in difficulty with understanding during customer interactions, as well as on the telephone.  He advised that he had occasional left ear tinnitus that occurred one time per day and lasted for five minutes.  He reported that he had a significant history of family hearing loss.  He noted a significant history of military noise exposure.  On examination, the otoscopic examination showed that canals were clear for both ears.  The assessment was that the Veteran had right ear mild-moderate sensorineural hearing loss at 2000 Hertz and higher, and left ear moderate sensorineural hearing loss at 2000 Hertz and higher. 

In connection with his claim for service connection, the Veteran was afforded a VA examination in December 2010.  At that time, he reported difficulty understanding conversation for approximately five years.   He reported being exposed to explosions and howitzer noise from the infantry stationed with him.  He indicated that he could not provide a date of onset for the tinnitus, but that the tinnitus was recurrent in his right ear and constant in his left ear.  He denied wearing hearing protection devices (HPDs) during service.  He denied occupational noise exposure from working as a draftsman and engineer since 1964.  He denied recreational noise exposure.  He denied a history of ear disease, head, or ear trauma.  The report notes that the Veteran was deployed to Vietnam for nine months, and during this time his daily duties usually included working in the fire director's tent speaking to gunners on the radio.  Furthermore, the report notes that the Veteran fired his own weapon occasionally and provided some guard duty. 

During the December 2010 VA examination, audiology testing recorded the following findings: 

      



HERTZ


 CNC

500
1000
2000
3000
4000
 %
RIGHT
15
5 
30
40
50
 96
LEFT
20
20 
60
55
70
 96





After examination, the VA examiner noted that she was unable to provide an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resort to mere speculation as the Veteran's STRs were not included in the record before her at that time.  However, the examiner reported that, given the Veteran has hearing loss, it was as likely as not that his tinnitus was a symptom associated with hearing loss. 

A March 2011 VA addendum opinion was then obtained from the December 2010 VA examiner.  In this regard, following a review of the record, including the Veteran's STRs, the examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure.  As rationale for the opinion, the examiner recorded the remoteness of the Veteran's complaint and family history of hearing loss based on his statements made at the time he sought VA treatment in March 2009.  Additionally, the examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure.  As rationale for the opinion, the examiner recorded that the Veteran had non-pathologic tinnitus, which was not a result of in-service combat experience and was not a chronic recurring disability.  To support such rationale, the examiner cited medical literature titled Tinnitus Retraining Therapy, which stated that "[e]piemiological studies have shown that temporary tinnitus is a very common symptom experienced by people of all ages."  See Pawel J. Jastreboff & Jonathan W.P. Hazell, Tinnitus Retraining Therapy 10 (Cambridge University Press, 2004). 

Subsequently, in the Veteran's December 2012 VA Form 9, he provided additional information regarding his report of a family history of hearing loss, which was not considered by the December 2010/March 2011 VA examiner.  Specifically, he indicated that his father and one of his brothers suffered from hearing loss.  He noted that his father worked in an iron foundry in Chicago before there were Occupational Safety and Health Administration (OSHA) controls regarding excessive noise, and as such, his father's hearing loss was due to excessive noise.  He further advised that his brother habitually listened to loud rock and roll music at concerts and through headphones, and as such, his brother's hearing loss was also due to excess noise.  Finally, he noted that his two other brothers and two sisters did not suffer from hearing loss.  The Veteran concluded that his family history of hearing loss was related to noise exposure and that no one in his family had non-noise-induced hearing loss. 

Thereafter, in January 2017, the Board requested VHA expert opinion.  In this regard, the Board determined that an opinion from a specialist was necessary as the March 2011 VA medical opinion was not legally adequate to resolve the Veteran's claims.  Here, the Board noted that such opinion was based on an incomplete understanding of the Veteran's report of a family history of hearing loss.  The Board further noted that the examiner's opinion regarding the etiology of tinnitus appeared to be based solely on the Veteran's report of intermittent right ear tinnitus and disregarded his report of constant left ear tinnitus.  Additionally, the Board indicated that, in rendering her opinion, the examiner did not consider the possibility of delayed-onset of the Veteran's bilateral hearing loss and tinnitus, or the likelihood that the etiology of such conditions that developed after service could be related to service, even though his hearing may have been within normal limits at the time of separation. Specifically, the Board requested an opinion as to whether the Veteran's hearing loss and tinnitus had its onset in service, was otherwise related to his military service (including as due to the Veteran's in-service exposure to noise and any resulting acoustic trauma, regardless of any threshold shift in service), or manifested within one year of discharge from service. 

Accordingly, a VHA otolaryngologist provided an etiological opinion in May 2017.  In this regard, he opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus had their onset in service, that such were the result of acoustic trauma while in service, and that such were due to military service.  As rationale for the opinions, the VHA otolaryngologist reported that there was documented exposure to in-service hazardous noise as the Veteran's primary specialty was field artillery, and there were no audiogram findings recorded during his July 1967 separation examination to be used for comparison.  Additionally, the VHA otolaryngologist found that hearing loss and tinnitus could manifest within one year of discharge from service because of increasing and gradual damage in the inner ear sensory receptors for hearing due to exposure to in-service hazardous noise, as the Veterans primary specialty was field artillery. 

The Board finds that the May 2017 opinion provided by the VA otolaryngologist is highly probative regarding a connection between the Veteran's bilateral hearing loss and tinnitus, and his military service.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss and tinnitus are directly related to his military service.  Consequently, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


